DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 4/25/2022, in which: claim 1 is amended, claims 2-5 remain as filed originally and claims 6-10 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2016/0159471) in view of Crowther (US 2011/0226892).

Regarding claim 1, Chan discloses an aircraft including an inclined rotor array, the aircraft comprising: a body (B); a plurality of arms (S, A) outwardly extending from the body (B); a plurality of rotors (R) arranged on the arms (S, A); and a controller (Fig. 25, UAV system which manages, monitors and controls the power, configuration, operation and communication systems) configured to control rotation speeds of the rotors (R), wherein the arms (S, A) extend from the body (B) to be inclined outwardly and upwardly or outwardly and downwardly (Figs. 8B-F, 11B-E, 21A-D) such that the rotors (R) are inclined (wherein the rotors can be inclined individually or simultaneously), or the rotors (R) are arranged to be inclined (Figs. 8B-F, 11B-E, 21A-D) relative to the body (B), and wherein the rotors (R) inclined relative to the body (B) are inclined based on a horizontal plane when the aircraft (V) lands and the rotors (R) are arranged on a first plane (Fig. 11G, left side rotors) and a second plane (Fig. 11G, right side rotors), but does not expressly disclose the rotors being inclined at a fixed angle relative to the body.
However, Crowther discloses a rotary wing vehicle (100) with a body (126) with rotors (102, 104, 106, 108, 110, 112) that are arranged in pairs in three inclined planes and having a fixed orientation relative to the body ([0049] lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Chan, by positioning the rotors at a fixed angle relative to the body, as taught by Crowther, for the purpose of providing a respective thrust vector having a fixed orientation relative to a plane of the vehicle that comprises the centers of rotation of the rotors.  

Regarding claim 2, Chan discloses wherein the rotors (R) include: a first rotor (R) disposed on the first plane (Fig. 11G, left side rotors); a second rotor (R) disposed on the first plane (Fig. 11G, left side rotors) and having a rotation axis parallel with a rotation axis of the first rotor (R); a third rotor (R) disposed on the second plane (Fig. 11G, right side rotors) and symmetrical to the second rotor (R) based on the body (B); and a fourth rotor (R) disposed on the second plane (Fig. 11G, right side rotors), having a rotation axis parallel with a rotation axis of the third rotor (R), and symmetrical to the first rotor (R) based on the body (B).

Regarding claims 3-4, Chan discloses the invention substantially as set forth above for claim 1, but does not expressly disclose the specifics of 

    PNG
    media_image1.png
    39
    368
    media_image1.png
    Greyscale

However, Chan discloses an aircraft (B) with the same design configurations that allows for the reconfiguration settings of the rotors (R) based on the functions of the mission and flight conditions. The control system (Fig. 25, UAV system which manages, monitors and controls the power, configuration, operation and communication systems) monitors and controls the operational conditions of the aircraft (B) based on said mission and flight conditions and describes equations based on the reconfiguration settings of the rotors in paragraphs [0100]- [0101]. Paragraph [0106] further discloses the rotor rotational speed is reconfigurable by the subsystem of “configuration control” and would allow a change in the flight characteristics due to the changes in operating conditions.
Therefore, it would have been obvious for one of ordinary skill in the art to apply the equation as set forth above, as Chan has disclosed the structural configuration and outlined the reconfiguration settings of the rotors, arms, and booms. As such, the design incentives provided a reason to make an adaptation and the equation of the invention resulted from application of prior knowledge in a predictable manner.

Regarding claim 5, Chan discloses wherein the arms (S, A) are individually extended and contracted relative to the body (B) such that a distance between each of the rotors (R) and the body (B) increases or decreases (wherein sleeve element S allows arm element A to extend outward from the body either upward or downward which increase the distance between each of the rotors R, Figs. 8B-F, 11B-E, 21A-D).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        

/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642